Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 1 of 43 PageID #: 1142




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                                     )
                                                     )
   RAVGEN, INC.,
                                                     )
                                                     )
                 Plaintiff/Counterclaim Defendant,
                                                     )
                                                              C.A. No. 1:20-cv-01734-RGA
                                                     )
       v.
                                                     )
                                                             JURY TRIAL DEMANDED
                                                     )
   PROGENITY, INC.,
                                                     )
                                                     )
                 Defendant/Counterclaim Plaintiff.
                                                     )
                                                     )

            DEFENDANT PROGENITY, INC.’S ANSWER AND COUNTERCLAIMS

            Defendant Progenity, Inc. (“Progenity”), by and through the undersigned attorneys,

  hereby answers the Complaint (“Complaint”) of Plaintiff Ravgen, Inc. (“Ravgen”).

                                   NATURE OF THE ACTION

  1.     This is a civil action for infringement of United States Patent Nos. 7,727,720 (the “’720
         Patent”) and 7,332,277 (the “’277 Patent”) (collectively the “Patents-in-Suit”), arising
         under the Patent Laws of the United States, 35 U.S.C. §§ 271 et seq.

  ANSWER:         Progenity admits that the Complaint purports to assert a claim for alleged patent

  infringement of the Patents-in-Suit under the Patent Laws of the United States, 35 U.S.C. §§ 271

  et seq. Progenity denies, however, that there is any factual or legal basis for any such claim.

  Except as expressly admitted herein, Progenity denies any and all remaining allegations in

  paragraph 1 of the Complaint.


                                          THE PARTIES

  2.     Plaintiff Ravgen is a Delaware corporation with its principal place of business at 9241
         Rumsey Rd., Columbia, MD 21045. Ravgen is a pioneering diagnostics company that
         focuses on non-invasive prenatal testing. Ravgen has spent millions of dollars researching
         and developing novel methods for the detection of cell-free DNA to replace conventional,
         invasive procedures. Ravgen’s innovative cell-free DNA technology has various
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 2 of 43 PageID #: 1143




         applications, including non-invasive prenatal and other genetic testing. Those efforts have
         resulted in the issuance of several patents, including the Patents-in-Suit.

  ANSWER:        Progenity lacks sufficient knowledge and information to form a belief as to the truth

  of the allegations of paragraph 2 of the Complaint and, on that basis, denies them.

  3.     Defendant Progenity is a company organized and existing under the laws of the State of
         Delaware, with its principal place of business at 4330 La Jolla Village Drive, Suite 200,
         San Diego, California, 92122. (Ex. 5 (Progenity Inc. Form 10-Q, September 30, 2020) at
         1.) Progenity has appointed Cogency Global, Inc., 850 New Burton Road, Suite 201,
         Dover, Delaware 19904 as its agent for service of process. (Ex. 6 (Eighth Amended &
         Restated Certificate of Incorporation) at 1 (https://investors.progenity.com/static-
         files/841f34f1-ae3a-4cec-a9cd-c0d58180e53e); Ex. 7 (State of Delaware Entity Status for
         Progenity, Inc.).)

  ANSWER:        Paragraph 3 contains legal conclusions and allegations to which no answer is

  required. To the extent an answer is deemed required, Progenity admits that it is a corporation

  organized and existing under the laws of the State of Delaware, with its principal place of business

  at 4330 La Jolla Village Drive, Suite 200, San Diego, California 92122. Progenity admits that

  Cogency Global, Inc. is its registered agent, located at 850 New Burton Road, Suite 201, Dover,

  Delaware 19904. To the extent not expressly admitted herein, Progenity denies the remaining

  allegations of paragraph 3 of the Complaint.

  4.     Progenity, itself and/or through its subsidiaries and affiliates, makes, uses, and
         commercializes noninvasive prenatal tests that utilize massively parallel sequencing (MPS)
         across the whole genome to analyze circulating cell-free DNA (cfDNA) extracted from a
         maternal blood sample to test for common chromosome aneuploidies, marketed under the
         tradename “Innatal.”

  ANSWER:        Progenity admits that it offers and performs a noninvasive prenatal test, known as

  Innatal, that uses cell-free DNA (cfDNA) extracted from a maternal blood samples to test for

  certain chromosome aneuploidies. To the extent not expressly admitted herein, Progenity denies

  the remaining allegations of paragraph 4 of the Complaint.

  5.     Progenity, itself and/or through its subsidiaries and affiliates, makes, uses, and
         commercializes noninvasive prenatal tests that apply cfDNA testing to detect common

                                                   2
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 3 of 43 PageID #: 1144




         chromosomal diseases and rare monogenic diseases caused by variants in a specific gene,
         marketed under the tradename “Resura.”

  ANSWER:          Progenity admits that it offers and performs a prenatal test, known as Resura, that

  uses cfDNA to detect certain monogenic diseases caused by variants in a specific gene. To the

  extent not expressly admitted herein, Progenity denies the remaining allegations of paragraph 5 of

  the Complaint.

  6.     Progenity offers and markets tests under the Innatal and Resura tradenames throughout the
         United States, including without limitation through the website www.progenity.com. (See
         generally     Ex.      8     (https://www.progenity.com/products/innatal);      Ex.     9
         (https://www.progenity.com/products/resura).)

  ANSWER:          Progenity admits that it offers and markets Innatal and Resura in the United

  States. To the extent not expressly admitted herein, Progenity denies the remaining allegations

  of paragraph 6 of the Complaint.


                                    JURISDICTION AND VENUE

  7.     Ravgen incorporates by reference paragraphs 1–6.

  ANSWER: Progenity incorporates by reference its responses to paragraphs 1-6 as if fully set

  forth herein.

  8.     This action arises under the patent laws of the United States, including 35 U.S.C. §§ 271
         et seq. The jurisdiction of this Court over the subject matter of this action is proper under
         28 U.S.C. §§ 1331 and 1338(a).

  ANSWER: Paragraph 8 contains legal conclusions to which no answer is required. To the

  extent an answer is deemed required, Progenity states that it does not contest that this Court has

  subject-matter jurisdiction over Progenity in this action. To the extent not expressly admitted

  herein, Progenity denies the remaining allegations of paragraph 8 of the Complaint.

  9.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), (c), and 1400(b). Progenity
         is an entity organized under the laws of Delaware and reside [sic] in Delaware for purposes
         of venue under 28 U.S.C. § 1400(b). Progenity conducts business in Delaware, at least by
         offering for sale and selling products and services through its website, which is accessible in

                                                    3
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 4 of 43 PageID #: 1145




         Delaware. Progenity has also committed and continues to commit acts of infringement in this
         District.

  ANSWER: Progenity admits that it is an entity organized under the laws of Delaware. For

  purposes of this civil action only, Progenity consents to venue in this District. Except as expressly

  admitted herein, Progenity denies any and all remaining allegations contained in paragraph 9 of

  the Complaint.

  10.    This Court has personal jurisdiction over Progenity because Progenity conducts business
         in Delaware by at least offering for sale or selling products and services through its website,
         which is accessible in Delaware, and because infringement has occurred and continues to
         occur in Delaware.

  ANSWER: Paragraph 10 contains legal conclusions to which no answer is required. To the

  extent an answer is deemed required, Progenity does not contest personal jurisdiction in this Court

  for the limited purpose of this action only. To the extent not expressly admitted herein, Progenity

  denies the remaining allegations of paragraph 10 of the Complaint.

  11.    Personal jurisdiction also exists over Progenity because it is an entity organized under the
         laws of Delaware.

  ANSWER:        Paragraph 11 contains legal conclusions to which no answer is required. To the

  extent an answer is deemed required, Progenity does not contest personal jurisdiction in this Court

  for the limited purpose of this action only. To the extent not expressly admitted herein, Progenity

  denies the remaining allegations of paragraph 11 of the Complaint.


                             BACKGROUND OF THE INVENTION

  12.    Dr. Ravinder S. Dhallan is the founder of Ravgen, Inc. and the inventor of several patents
         in the field of detection of genetic disorders, including chromosomal abnormalities and
         mutations. Ravgen’s mission is to provide state of the art genetic testing that will enrich
         the lives of its patients. For example, through the use of its novel techniques in non-invasive




                                                   4
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 5 of 43 PageID #: 1146




         prenatal diagnostic testing, Ravgen gives patients the knowledge they need to prepare for
         their pregnancies and treat diseases at an early stage.

  ANSWER:        Progenity lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 12 and therefore denies these allegations.

  13.    Prior to founding Ravgen, Dr. Dhallan was a board-certified emergency room physician.
         Between starting medical school at Johns Hopkins University and shortly after his
         residency at Mass General (Harvard University School of Medicine), Dr. Dhallan and his
         wife suffered three miscarriages. At that time, the prenatal diagnostic testing procedures
         available included (a) non-invasive techniques with low sensitivity and specificity, and (b)
         tests with higher sensitivity and specificity that were highly invasive and therefore
         associated with a risk for loss of pregnancy. After discovering the limitations on the
         available techniques for prenatal testing, Dr. Dhallan made it his mission to invent an
         improved prenatal diagnostic exam—one that was both non-invasive and accurate. In
         September of 2000, Dr. Dhallan founded Ravgen (which stands for “Rapid Analysis of
         Variations in the GENome”) to pursue that goal.

  ANSWER:        Progenity lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 13 and therefore denies these allegations.

  14.    Prior to Ravgen’s inventions, scientists had recognized the need for a genetic testing
         technique that used “cell-free” or “free” fetal DNA circulating in maternal blood. A
         technique that relied on circulating free fetal DNA would require only a simple blood draw
         from the mother and would therefore be an improvement over invasive diagnostic tests.

  ANSWER:        Progenity lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 14 and therefore denies these allegations.

  15.    However, at that time, the use of free fetal DNA for detecting chromosomal abnormalities
         was limited by the low percentage of free fetal DNA that could be recovered from a sample
         of maternal blood using existing techniques. (See, e.g., Ex. 10 (Y.M. Dennis Lo et al.,
         Presence of Fetal DNA in Maternal Plasma and Serum, 350 THE LANCET 768-75 (1997),
         https://doi.org/10.1016/S0140-6736(97)02174-0).) Dr. Dhallan recognized that a method
         that could increase the percentage of free fetal DNA relative to the free maternal DNA in
         a sample was necessary to the development of an accurate, non-invasive prenatal diagnostic
         test.

  ANSWER:        Progenity admits that Ravgen purports to attach a copy of the paper Y.M. Dennis

  Lo et al., Presence of Fetal DNA in Maternal Plasma and Serum, 350 THE LANCET 768-75

  (1997), as Exhibit 10 to the Complaint (Dkt. 1-10). Progenity lacks sufficient knowledge or


                                                   5
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 6 of 43 PageID #: 1147




  information to form a belief as to the truth of the remaining allegations of paragraph 15 of the

  Complaint, and on that basis, denies them.

  16.    After substantial research, Dr. Dhallan conceived that including an agent that impedes cell
         lysis (disruption of the cell membrane) if cells are present during sample collection,
         shipping, handling, and processing would permit the recovery of a larger percentage of
         cell-free fetal DNA (relative to the cell-free maternal DNA in a sample). Dr. Dhallan
         hypothesized that this new approach would decrease the amount of maternal cell lysis and
         therefore lower the amount of cell-free maternal DNA in the sample, thereby increasing
         the percentage of cell-free fetal DNA. He developed a novel method for processing cell-
         free fetal DNA that involved the addition of an agent that impedes cell lysis—for example,
         a membrane stabilizer, a cross-linker, and/or a cell lysis inhibitor—to maternal blood
         samples coupled with careful processing protocols. With that novel method, Dr. Dhallan
         was able to increase the relative percentage of cell-free fetal DNA in the processed sample.

  ANSWER:        Progenity lacks knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 16 and therefore denies these allegations.

  17.    Having successfully increased the relative percentage of cell-free fetal DNA recovered, Dr.
         Dhallan next addressed the challenge of distinguishing between the cell-free maternal and
         cell-free fetal DNA in a sample in order to determine whether a chromosomal abnormality
         is present in the fetal DNA. Prior to Ravgen’s inventions, known methods for detecting
         fetal chromosomal abnormalities were time-consuming and burdensome. Many required
         amplification of the entire sequence of a gene, or quantification of the total amount of a
         particular gene product in a sample. Dr. Dhallan developed an alternate method that greatly
         increased the efficiency of this process by taking advantage of the variation of base
         sequences among different individuals (including a mother and fetus) (“alleles”) at
         particular positions (“loci”) on chromosomes. The term “allele” refers to an alternate form
         of a gene, or a non-coding region of DNA that occurs at a particular locus on a
         chromosome. The alleles present at certain loci on chromosomes (including, for example,
         “single nucleotide polymorphisms” or “SNPs”) vary between different individuals. At such
         a locus, a fetus may therefore inherit an allele from its father that differs from the alleles
         present at that locus on its mother’s chromosome. Dr. Dhallan developed a novel method
         for quantifying the allelic ratio at such a locus (or loci) of interest in a sample comprising
         maternal and fetal cell-free DNA in order to detect whether a fetal chromosomal
         abnormality was present in the fetal DNA of the sample, without requiring physical
         separation of the fetal from the maternal cell-free DNA.

  ANSWER:        Progenity lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 17 and therefore denies these allegations.

  18.    Dr. Dhallan understood that his breakthroughs laid the foundation for the development of
         accurate non-invasive prenatal diagnostic tests. For example, he published a paper in the
         Journal of the American Medical Association (JAMA) in 2004, explaining that “the methods
                                                   6
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 7 of 43 PageID #: 1148




         described herein for increasing the percentage of cell-free fetal DNA provide a solid
         foundation for the development of a noninvasive prenatal diagnostic test.” (Ex. 11 at 1119
         (R. Dhallan et al., Methods to Increase the Percentage of Free Fetal DNA Recovered from
         the        Maternal       Circulation,       291      JAMA          1114–19        (2004),
         https://doi.org/10.1001/jama.291.9.1114).)

  ANSWER:        Progenity admits that Ravgen purports to attach a copy of the paper R. Dhallan et

  al., Methods to Increase the Percentage of Free Fetal DNA Recovered from the Maternal

  Circulation, 291 JAMA 1114–19 (2004), as Exhibit 11 to the Complaint (Dkt. 1-11). Progenity

  lacks sufficient knowledge or information to form a belief as to the truth of the remaining

  allegations of paragraph 18 of the Complaint, and on that basis, denies them.

  19.    JAMA also ran an editorial alongside Dr. Dhallan’s article in 2004, recognizing the
         significance of his inventions to applications in prenatal genetic diagnosis and cancer
         detection and surveillance:

                 In this issue of THE JOURNAL, the findings reported in the study
                 by Dhallan and colleagues on enhancing recovery of cell-free DNA
                 in maternal blood have major clinical implications. Developing a
                 reliable, transportable technology for cell-free DNA analysis
                 impacts 2 crucial areas—prenatal genetic diagnosis and cancer
                 detection and surveillance. In prenatal genetic diagnosis, detecting
                 a fetal abnormality without an invasive procedure (or with fewer
                 invasive procedures) is a major advantage. Likewise in cancer
                 surveillance (eg, in patients with leukemia), monitoring treatment
                 without having to perform a bone marrow aspiration for karyotype
                 also would be of great benefit.

                                                ***
                 With prospective studies focusing on clinical applications of these
                 findings, profound clinical implications could emerge for prenatal
                 diagnosis and cancer surveillance.

  (Ex. 12 at 1135, 1137 (J.L. Simpson & F. Bischoff, Cell-Free Fetal DNA in Maternal Blood:
  Evolving         Clinical     Applications,   291        JAMA        1135–37       (2004),
  https://doi.org/10.1001/jama.291.9.1135).)

  ANSWER:        Progenity admits that Ravgen purports to attach a copy of the paper J.L. Simpson

  & F. Bischoff, Cell-Free Fetal DNA in Maternal Blood: Evolving Clinical Applications, 291

  JAMA 1135–37 (2004), as Exhibit 12 to the Complaint (Dkt. 1-12). Progenity lacks sufficient

                                                  7
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 8 of 43 PageID #: 1149




  knowledge or information to form a belief as to the truth of the remaining allegations of paragraph

  19 of the Complaint, and on that basis, denies them.

  20.      In 2007, Dr. Dhallan published a second journal article in The Lancet that presented a study
           showcasing Ravgen’s ability to use its novel technology to detect Down’s syndrome using
           free fetal DNA in a maternal blood sample. (Ex. 13 (R. Dhallan et al., A Non-Invasive Test
           for Prenatal Diagnosis Based on Fetal DNA Present in Maternal Blood: A Preliminary
           Study, 369 THE LANCET 474–81 (2007), https://doi.org/10.1016/S0140-6736(07)60115-
           9).) Dr. Dhallan’s peers at The Lancet also recognized that his innovative test “opens a new
           era in prenatal screening.” (See Ex. 14 (A. Benachi & J.M. Costa, Non-Invasive Prenatal
           Diagnosis of Fetal Aneuploidies, 369 THE LANCET 440–42 (2007),
           https://doi.org/10.1016/S0140-6736(07)60116-0).)

  ANSWER:         Progenity admits that Ravgen purports to attach a copy of the papers R. Dhallan et

  al., A Non-Invasive Test for Prenatal Diagnosis Based on Fetal DNA Present in Maternal Blood:

  A Preliminary Study, 369 THE LANCET 474–81 (2007) and A. Benachi & J.M. Costa, Non-Invasive

  Prenatal Diagnosis of Fetal Aneuploidies, 369 THE LANCET 440–42 (2007), as Exhibits 13 and 14

  to the Complaint (Dkt. 1-13; 1-14). Progenity lacks sufficient knowledge or information to form

  a belief as to the truth of the remaining allegations of paragraph 20 of the Complaint, and on that

  basis, denies them.

  21.      Dr. Dhallan’s publications received worldwide press coverage, from outlets such as CNN,
           BBC, and Washington Post. (See Ex. 15 (L. Palmer, A Better Prenatal Test?, CNN MONEY
           (Sept.    12,     2007),    https://money.cnn.com/2007/09/07/smbusiness/amniocentesis
           .fsb/index.htm); Ex. 16 (Hope for Safe Prenatal Gene Test, BBC NEWS, Feb 2, 2007,
           http://news.bbc.co.uk/2/hi/health/6320273.stm); Ex. 17 (A. Gardner, Experimental
           Prenatal Test Helps Spot Birth Defects, WASH. POST (Feb. 2, 2007),
           https://www.washingtonpost.com/wp-
           dyn/content/article/2007/02/02/AR2007020200914.html).)

  ANSWER:         Progenity admits that Ravgen purports to attach a copy of the articles L. Palmer, A

  Better        Prenatal        Test?,       CNN          MONEY         (Sept.        12,       2007),

  https://money.cnn.com/2007/09/07/smbusiness/amniocentesis .fsb/index.htm, Hope for Safe

  Prenatal Gene Test, BBC NEWS, Feb 2, 2007, http://news.bbc.co.uk/2/hi/health/6320273.stm, and

  A. Gardner, Experimental Prenatal Test Helps Spot Birth Defects, WASH. POST (Feb. 2, 2007),

                                                    8
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 9 of 43 PageID #: 1150




  https://www.washingtonpost.com/wp-dyn/content/article/2007/02/02/AR2007020200914.html,

  as Exhibits 15, 16, and 17 to the Complaint (Dkt. 1-15; 1-16, 1-17). Progenity lacks sufficient

  knowledge or information to form a belief as to the truth of the remaining allegations of paragraph

  21 of the Complaint, and on that basis, denies them.

  22.    The Patents-in-Suit resulted from Dr. Dhallan’s years-long research at Ravgen to develop
         these innovative new methods for detecting genetic disorders.

  ANSWER:         Progenity lacks knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 22 and therefore denies these allegations.


                                         PATENTS-IN-SUIT

  23.    Ravgen incorporates by reference paragraphs 1–22.

  ANSWER:         Progenity incorporates by reference its responses to paragraphs 1-22 as if fully set

  forth herein.

  24.    The ’277 Patent, entitled “Methods For Detection Of Genetic Disorders,” was duly and
         legally issued by the United States Patent and Trademark Office on February 19, 2008. The
         inventor of the patent is Ravinder S. Dhallan, and the patent is assigned to Ravgen. A copy
         of the ’277 Patent is attached hereto as Exhibit 1.

  ANSWER:         Progenity admits that Ravgen purports to attach a copy of the ’277 patent as Exhibit

  1 to the Complaint (Dkt. 1-1). Progenity further admits that on its face, the ’277 patent is entitled

  “Methods For Detection of Genetic Disorders,” and indicates that it issued on February 19, 2008.

  Progenity further admits that on its face, the ’277 patent is assigned to Ravgen as assignee of the

  inventor Ravinder S. Dhallan. Progenity lacks sufficient knowledge or information to form a belief

  as to the truth of the remaining allegations of paragraph 24 of the Complaint, and on that basis,

  denies them.

  25.    Ravgen is the exclusive owner of all rights, title, and interest in the ’277 Patent, and has
         the right to bring this suit to recover damages for any current or past infringement of the
         ’277 Patent. (See Ex. 3.)


                                                   9
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 10 of 43 PageID #: 1151




  ANSWER:        Progenity lacks sufficient knowledge or information to form a belief as to the truth

  of the allegations of paragraph 25 of the Complaint, and on that basis, denies them.

  26.    The ’720 Patent, entitled “Methods For Detection Of Genetic Disorders,” was duly and
         legally issued by the United States Patent and Trademark Office on June 1, 2010. The
         inventor of the patent is Ravinder S. Dhallan, and the patent is assigned to Ravgen. A copy
         of the ’720 Patent is attached hereto as Exhibit 2.

  ANSWER:        Progenity admits that Ravgen purports to attach a copy of the ’720 patent as Exhibit

  2 to the Complaint (Dkt. 1-2). Progenity further admits that on its face, the ’720 patent is entitled

  “Methods For Detection of Genetic Disorders,” and indicates that it issued on June 1, 2010.

  Progenity further admits that on its face, the ’720 patent is assigned to Ravgen as assignee of the

  inventor Ravinder S. Dhallan. Progenity lacks sufficient knowledge or information to form a belief

  as to the truth of the remaining allegations of paragraph 26 of the Complaint, and on that basis,

  denies them.

  27.    Ravgen is the exclusive owner of all rights, title, and interest in the ’720 Patent, and has
         the right to bring this suit to recover damages for any current or past infringement of the
         ’720 Patent. (See Ex. 4.)

  ANSWER:        Progenity lacks sufficient knowledge or information to form a belief as to the truth

  of the allegations of paragraph 27 of the Complaint, and on that basis, denies them.

  28.    The ’277 Patent is directed to, among other things, novel methods used in the detection of
         genetic disorders. For example, claim 81 of the ’277 Patent recites:

                 A method for preparing a sample for analysis comprising isolating
                 free fetal nucleic acid from a the [sic] sample, wherein said sample
                 comprises an agent that inhibits lysis of cells, if cells are present,
                 and wherein said agent is selected from the group consisting of
                 membrane stabilizer, cross-linker, and cell lysis inhibitor.

  ANSWER:        Progenity admits that paragraph 28 purports to recite claim 81 of the ’277 patent.

  Except as expressly admitted herein, Progenity denies any and all remaining allegations in

  paragraph 28 of the Complaint.



                                                   10
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 11 of 43 PageID #: 1152




  29.    The ’720 Patent is directed to novel methods for detecting a free nucleic acid in a sample.
         For example, claim 1 of the ’720 Patent recites:

                A method for detecting a free nucleic acid, wherein said method
                comprises: (a) isolating free nucleic acid from a non-cellular
                fraction of a sample, wherein said sample comprises an agent that
                impedes cell lysis, if cells are present, and wherein said agent is
                selected from the group consisting of membrane stabilizer, cross-
                linker, and cell lysis inhibitor; and (b) detecting the presence or
                absence of the free nucleic acid.

  ANSWER:       Progenity admits that paragraph 29 purports to recite claim 1 of the ’720 patent.

  Except as expressly admitted herein, Progenity denies any and all remaining allegations in

  paragraph 29 of the Complaint.

  30.    The Patents-in-Suit are directed to unconventional, non-routine techniques for preparing
         and analyzing extracellular circulatory DNA, including for the detection of genetic
         disorders. The Patents-in-Suit explain that, inter alia, the inventions claimed therein
         overcame problems in the field—for example, that the low percentage of fetal DNA in
         maternal plasma makes using the DNA for genotyping the fetus difficult—with a novel and
         innovative solution— the addition of cell lysis inhibitors, cell membrane stabilizers or cross-
         linkers to the maternal blood sample, which increase the percentage of cell-free DNA
         available for detection and analysis:

               The percentage of fetal DNA in maternal plasma is between 0.39-
               11.9% (Pertl, and Bianchi, Obstetrics and Gynecology 98: 483-490
               (2001)). The majority of the DNA in the plasma sample is
               maternal, which makes using the DNA for genotyping the fetus
               difficult. However, methods that increase the percentage of fetal DNA
               in the maternal plasma allow the sequence of the fetal DNA to be
               determined, and allow for the detection of genetic disorders including
               mutations, insertions, deletions, and chromosomal abnormalities. The
               addition of cell lysis inhibitors, cell membrane stabilizers or cross-
               linkers to the maternal blood sample can increase the relative
               percentage of fetal DNA. While lysis of both maternal and fetal cells
               is inhibited, the vast majority of cells are maternal, and thus by
               reducing the lysis of maternal cells, there is a relative increase in the
               percentage of free fetal DNA.

  (Ex. 1 (’277 Patent) at 32:24–39; Ex. 2 (’720 Patent) at 33:31–46 (emphases added).)




                                                   11
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 12 of 43 PageID #: 1153




  ANSWER:        Progenity admits that paragraph 30 purports to recite an excerpt from the ’720 and

  ’277 patents at 33:31–46 and 32:24–39, respectively.           Except as expressly admitted herein,

  Progenity denies any and all remaining allegations in paragraph 30 of the Complaint.

  31.    The Patents-in-Suit teach that the benefit of Dr. Dhallan’s discovery, an increase in the
         relative percentage of cell-free DNA, is realized by performance of the claimed method,
         including through the inclusion of an agent that inhibits the lysis of the cells in a sample:

                 An overall increase in fetal DNA was achieved by reducing the
                 maternal cell lysis, and thus, reducing the amount of maternal DNA
                 present in the sample. In this example, formaldehyde was used to
                 prevent lysis of the cells, however any agent that prevents the lysis of
                 cells or increases the structural integrity of the cells can be used. Two
                 or more than two cell lysis inhibitors can be used. The increase in fetal
                 DNA in the maternal plasma allows the sequence of the fetal DNA to
                 be determined, and provides for the rapid detection of abnormal DNA
                 sequences or chromosomal abnormalities including but not limited to
                 point mutation, reading frame shift, transition, transversion, addition,
                 insertion, deletion, addition-deletion, frame-shift, missense, reverse
                 mutation, and microsatellite alteration, trisomy, monosomy, other
                 aneuploidies,      amplification,      rearrangement,       translocation,
                 transversion, deletion, addition, amplification, fragment,
                 translocation, and rearrangement.

  (Ex. 1 (’277 Patent) at 91:44–60; Ex. 2 (’720 Patent) at 92:10–26.)

  ANSWER:        Progenity admits that paragraph 31 purports to recite an excerpt from the ’277 and

  ’720 patents at 91:44–60 and 92:10–26, respectively. Except as expressly admitted herein,

  Progenity denies any and all remaining allegations in paragraph 31 of the Complaint.

  32.    For example, during the prosecution of the ’720 Patent at the Patent and Trademark Office,
         Ravgen explained that the innovative concept of using agents that inhibit cell lysis during
         cell-free DNA detection and analysis is recited by the claimed methods of the ’720 Patent,
         including in claim 1:

                 Applicant has discovered that the addition of a cell lysis inhibitor to
                 a sample prior to detecting the presence of free nucleic acid can
                 significantly and unexpectedly increase the proportion of free
                 nucleic acid obtained from the non-cellular fraction of a sample.

                                                  ***


                                                    12
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 13 of 43 PageID #: 1154




                The methods disclosed in claims 1-8, 21-23, and 26 serve a long-felt
                need in the medical community, and provide unexpected results, and
                are therefore non-obvious.

  (Ex. 18 (’720 File History, June 2, 2009 Response to Office Action) at 12, 14 (emphasis added).)

  ANSWER:       Progenity admits that paragraph 32 purports to recite excerpts from Exhibit 18,

  which appears to be an excerpt from the file history of the ’720 patent. Except as expressly

  admitted herein, Progenity denies any and all remaining allegations in paragraph 32 of the

  Complaint.

  33.    The inventive concept of the Patents-in-Suit of including an agent that inhibits cell lysis—
         for example, a membrane stabilizer, a cross-linker, and/or a cell lysis inhibitor—with a
         sample represented a significant improvement in the preparation of samples used for non-
         invasive testing, including non-invasive prenatal testing to unmask previously undetectable
         fetal genetic traits. At the time of the invention, it would not have been routine or
         conventional to add an agent that inhibits cell lysis to a sample to increase the proportion
         of free nucleic acid obtained from the non-cellular fraction of a sample. In fact, as described
         above, that inventive concept was recognized by Dr. Dhallan’s peers as “an important step
         in improving detection of cell-free DNA.” (Ex. 12 at 1137.)

  ANSWER:       Progenity admits that Ravgen purports to recite an excerpt from Exhibit 12 to the

  Complaint (Dkt. 1-12). Except as expressly admitted herein, Progenity denies any and all

  remaining allegations in paragraph 33 of the Complaint.

  34.    The ’277 Patent is further directed to an unconventional, non-routine method of detecting
         fetal chromosomal abnormalities which involves “quantitating a ratio of the relative
         amount of alleles in a mixture of maternal DNA and fetal DNA.” (Ex. 19 (’277 File History,
         May 30, 2007 Response to Office Action) at 30.) For example, claim 1 of the ’277 Patent
         recites:

                A method for detecting the presence or absence of a fetal
                chromosomal abnormality, said method comprising: quantitating a
                ratio of the relative amounts of alleles at a heterozygous locus of
                interest in a mixture of template DNA, wherein said mixture
                comprises maternal DNA and fetal DNA, and wherein said mixture
                of maternal DNA and fetal DNA has been obtained from a sample
                from a pregnant female, and further wherein said heterozygous locus
                of interest has been identified by determining the sequence of alleles
                at the locus of interest, and wherein said ratio indicates the presence
                or absence of a fetal chromosomal abnormality.

                                                   13
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 14 of 43 PageID #: 1155




  ANSWER:        Progenity admits that Exhibit 19 appears to be an excerpt from the file history of

  the ’277 patent. Progenity further admits that paragraph 34 purports to recite claim 1 of the ’277

  patent. Except as expressly admitted herein, Progenity denies any and all remaining allegations

  in paragraph 34 of the Complaint.

  35.    The ’277 Patent explains that this claimed method represented a significant improvement
         over prior art methods of detecting fetal chromosomal abnormalities, many of which
         were costly, time-consuming, and burdensome because they either required the
         amplification of the entire sequence of a gene, or quantification of the total amount of a
         particular gene product. (Ex. 1 at 66:14-20.) By contrast, the claimed “ratio” method of
         the ’277 Patent only requires sequencing of discrete “loci of interest” (such as “single
         nucleotide polymorphisms,” or “SNPs”) from the collected DNA sample. (Id. at 34:63-
         35:37 (“In fact, it is an advantage of the invention that primers that copy an entire gene
         sequence need not be utilized. . . . There is no advantage to sequencing the entire gene as
         this can increase cost and delay results. Sequencing only the desired bases or loci of
         interest maximizes the overall efficiency of the method because it allows for the sequence
         of the maximum number of loci of interest to be determined in the fastest amount of time
         and with minimal cost.”); Id. at 35:28-37.)

  ANSWER:        Progenity admits that Ravgen purports to recite certain portions of the ’277 patent.

  Except as expressly admitted herein, Progenity denies any and all remaining allegations in

  paragraph 35 of the Complaint.

  36.    During the prosecution of the ’277 Patent at the Patent and Trademark Office, Ravgen gave
         the following example of an implementation of the claimed “ratio” method:

                 Applicants have invented a method for detecting the presence or
                 absence of a fetal chromosomal abnormality, wherein the method
                 comprises, inter alia, quantitating a ratio of the relative amount of
                 alleles in a mixture of maternal DNA and fetal DNA.


                                                 * **

                 [R]atios were calculated at both chromosomes 13 and 21 in a
                 heterogeneous mixture of 75% Down syndrome DNA and 25%
                 maternal DNA. Single nucleotide polymorphisms were analyzed
                 wherein the maternal genome was homozygous for one allele at a
                 specific genetic site and the Down syndrome DNA was
                 heterozygous at the same genetic site. If at a certain site, the
                 maternal genome contains an adenine at both copies of chromosome
                 13, and the Down syndrome genome is comprised of one

                                                  14
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 15 of 43 PageID #: 1156




                  chromosome with an adenine nucleotide and one chromosome with
                  a guanine nucleotide, then the ratio of G:A is 0.60 (0.75 (Down
                  syndrome G allele)/(0.75 Down syndrome A allele + 0.25 + 0.25
                  maternal A alleles).

                  On the other hand, if at a certain genetic site on chromosome 21, the
                  maternal genome contains an adenine at both copies of chromosome
                  21, and the Down syndrome genome is comprised of two
                  chromosome with an adenine nucleotide and one chromosome with a
                  guanine nucleotide, then the ratio of G:A is 0.375 (0.75 (Down
                  syndrome G allele)/(0.75 Down syndrome A allele + 0.75 Down
                  syndrome A allele + 0.25 + 0.25 (maternal A alleles). Thus, the
                  methods described in the present application detect chromosomal
                  abnormalities using a method that comprises, inter alia, quantitating
                  a ratio of alleles in a heterogeneous mixture of DNA, wherein the ratio
                  represents alleles from more than one individual.

  (Ex. 19 (’277 File History, May 30, 2007 Response to Office Action) at 30.)

  ANSWER:         Progenity admits that paragraph 36 purports to recite two excerpts from Exhibit 19,

  which appears to be an excerpt from the file history of the ’277 patent. Except as expressly

  admitted herein, Progenity denies any and all remaining allegations in paragraph 36 of the

  Complaint.


                           DEFENDANT’S INFRINGING ACTIVITIES

  37.    Ravgen incorporates by reference paragraphs 1–36.

  ANSWER:         Progenity incorporates by reference its responses to paragraphs 1-36 as if fully set

  forth herein.

  A.     The Accused Innatal Prenatal Screen

  38.    In 2015, Progenity launched the Innatal® Prenatal Screen, a noninvasive prenatal screening
         test to screen for chromosome abnormalities through the analysis of cfDNA at or after 10
         weeks of gestation. (See Ex. 20 (Excerpt of Progenity, Inc. Prospectus, June 2020) at 120.)
         In 2019, Progenity upgraded the Innatal Prenatal Screen with the latest sequencing
         technology, improved chemistry, and bioinformatics analysis. (Ex. 21
         (https://investors.progenity.com/news-releases/news-release-details/progenity-launches-
         first-commercially-available-custom-designed#:~:text=%C2%AB%20Back-
         ,Progenity%20launches%20first%20commercially%20available%2C%20custom%2Ddes
         igned%2C%20noninvasive,prenatal%20test%20for%20monogenic%20diseases&text=Pr

                                                    15
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 16 of 43 PageID #: 1157




         ogenity%20also%20announces%20improvements%20to,across%20all%20common%20c
         hromosomal%20aneu ploidies).) Progenity is currently developing the next generation
         Innatal Prenatal Screen (Innatal 4th Generation) and anticipates a commercial launch by
         the end of 2021. (Ex. 20 (Excerpt of Progenity, Inc. Prospectus, June 2020) at 124.)

  ANSWER:        Progenity admits that it launched the Innatal® Prenatal Screen in 2015, which is a

  noninvasive prenatal screening test to screen for chromosome abnormalities. Progenity further

  admits that Exhibit 20 to the Complaint (Dkt. 1-20) states that the Innatal® Prenatal Screen

  analyzes cfDNA at or after 10 weeks of gestation and that Exhibit 21 to the Complaint (Dkt. 1-21)

  states that Progenity upgraded the Innatal® Prenatal Screen with the latest sequencing technology,

  improved chemistry, and bioinformatics analysis in 2019.    Except as expressly admitted herein,

  Progenity denies any and all remaining allegations in paragraph 38 of the Complaint.


  39.    The Innatal® Prenatal Screen analyzes cfDNA extracted “from a maternal blood sample to
         assess the pregnancy for common chromosome aneuploidies.” (Ex. 22
         (https://www.progenity.com/products/innatal#practice).)

  ANSWER:        Progenity admits that Exhibit 22 to the Complaint (Dkt. 1-22) states that cfDNA is

  extracted “from a maternal blood sample to assess the pregnancy for common chromosome

  aneuploidies.” Except as expressly admitted herein, Progenity denies any and all remaining

  allegations in paragraph 39 of the Complaint.


  40.    The Innatal Prenatal Screen requires samples containing an agent that inhibits cell lysis.
         For example, Progenity lists “10 ml Streck DNA tube” as the required collection container
         for       the     Innatal®       test.      (See,     e.g.,     Ex.      23      at      1
         (https://www.progenity.com/sites/default/files/PG_OCRRequisition_WH-23035-
         01_eform082520.pdf);                                  Ex.                               24
         (https://www.progenity.com/sites/default/files/PG_WomensHealthSpecimenGuide_WH-
         16001-01_092020_FINAL.pdf) (indicating that only blood collected in a 10 mL black-and-
         tan-top Streck tube will be accepted for the Innatal® test); Ex. 25
         (https://www.streck.com/products/stabilization/cell-free-dna-bct/) (showing that the black
         and tan top Streck tubes are Streck Blood Collection Tubes (BCTTM) tubes).) Providers of
         the Innatal Prenatal Screen also list “1 x 10mL provided cell-free DNA streck BCT tube”
         as a required material for specimen collection. (See, e.g., Ex. 26 at 61
         (https://www.ap2.com/wp- content/uploads/2017/04/2017-directory-services-digital.pdf);


                                                  16
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 17 of 43 PageID #: 1158




         See also, Ex. 27 (https://www.wadsworth.org/progenity-inc-6) (“Specimen type: whole
         blood: maternal in Streck Cell-Free DNA BCT”).)

  ANSWER:       Progenity admits that Exhibits 23, 24, 25, 26, and 27 to the Complaint (Dkt. 1-23;

  1-24; 1-25; 1-26; 1-27) indicate Streck tubes can be used for sample collection. Progenity admits

  that Exhibits 23 and 24 appear to be print-outs of PDF files available on Progenity’s website.

  Except as expressly admitted herein, Progenity denies any and all remaining allegations in

  paragraph 40 of the Complaint.


  41.    Progenity-funded scientific articles analyzing the Innatal Prenatal Screen confirm the use
         of Streck Blood Collection Tubes (BCTTM) tubes to collect samples for the Innatal
         Prenatal    Screen.     (See,    e.g.,   Ex    28     (https://www.progenity.com/clinical-
         publications/proven-performance-prenatal-screen#innatal) (referencing Porreco et al.,
         Evaluation of a novel screening method for fetal aneuploidy using cell-free DNA in
         maternal plasma, J. MED. SCREENING (2019) as providing data supporting performance
         of the Innatal Prenatal Screen); Ex 29 at 4 (Porreco et al., Evaluation of a novel screening
         method for fetal aneuploidy using cell-free DNA in maternal plasma, J. MED.
         SCREENING (2019), https://doi.org/10.1177%2F0969141319873682) (“Venous blood
         (approximately 20 mL) was collected from study participants in a cell-free BCT tube
         (Streck. Omaha, NE, USA). Sample tubes were shipped directly to Progenity, Inc. for
         processing and storage within five days of collection.”) (funded by Progenity).)

  ANSWER:       Progenity admits that paragraph 41 purports to recite excerpts of Exhibit 29 to the

  Complaint (1-29)    Progenity admits that Exhibit 28 appears to be a print-out of an excerpt of

  Progenity’s website. Progenity admits that Exhibit 29 appears to be a paper authored by Porreco

  et al. entitled “Evaluation of a novel screening method for fetal aneuploidy using cell-free DNA

  in maternal plasma.” Except as expressly admitted herein, Progenity denies any and all remaining

  allegations in paragraph 41 of the Complaint.


  42.    The Streck Cell-Free DNA Blood Collection Tube (“BCT”) includes an agent that inhibits
         cell lysis. A Streck Cell-Free DNA BCT “stabilizes nucleated blood cells. The unique
         preservative limits the release of genomic DNA, allowing isolation of high-quality cell-
         free DNA. Cell-Free DNA BCT has also been demonstrated to minimize the degradation
         of circulating tumor cells (CTCs). By limiting cell lysis, the specialized chemistry provides
         sample integrity during storage, shipping and handling of blood samples. Cell-free DNA
         and gDNA are stable for up to 14 days at 6 °C to 37 °C. CTCs are stable for up to 7 days
                                                  17
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 18 of 43 PageID #: 1159




         at 15 °C to 30 °C.” (Ex. 25 at 2 (https://www.streck.com/products/stabilization/cell-free-
         dna-bct/)).)

  ANSWER:        Progenity admits that paragraph 42 purports to recite an excerpt from Exhibit 25 to

  the Complaint (Dkt. 1-25). Progenity lacks sufficient knowledge or information to form a belief

  as to the truth of the remaining allegations of paragraph 42 of the Complaint, and on that basis,

  denies them.


  43.    In processing the Innatal Prenatal Screen, Progenity isolates cell-free DNA from a sample
         of maternal blood collected in a Streck Cell-Free DNA BCT and then analyzes the
         isolated fetal cell-free DNA to detect chromosomal abnormalities as shown below:




         (Ex. 8 (https://www.progenity.com/products/innatal#basics);




         id.; see also id. (displaying video entitled “Prepare for Life”) at 1:22-44 (“Cell-free DNA
         is actually what we are looking at. Cell-free DNA from the placenta of the pregnancy.
         Naturally during pregnancy, DNA fragments from the placenta cross into mom’s
         bloodstream and starting at 10 weeks gestation we can actually identify this DNA and look
         at it to see would a baby be at an increased risk for a chromosomal             disorder.”);
         Ex. 22 (https://www.progenity.com/products/innatal#practice) (“Cell-free DNA (cfDNA) is
         analyzed from a maternal blood sample to assess the pregnancy for common chromosome
         aneuploidies . . . . The Innatal Prenatal Screen utilizes massively parallel sequencing (MPS)
         across the whole genome. . . . The reads are counted to determine whether the sample has
         extra or missing reads from a particular chromosome. . . . Fetal fraction is determined for
         each sample using a proprietary algorithm.”); Ex. 29 at 2 (“This study aimed to detect all
         fetal whole chromosome abnormalities on chromosomes 13, 16, 18, 21, X, and Y, through
         analysis of cfDNA in maternal blood, utilizing a novel sequence targeting approach using
         molecular inversion probes (MIPs)”).)
                                                  18
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 19 of 43 PageID #: 1160




  ANSWER:        Progenity admits that paragraph 43 purports to recite excerpts from Exhibits 8, 22,

  and 29 to the Complaint (Dkt. 1-8; 1-22; 1-29). Progenity denies that Exhibit 8 (Dkt. 1-8) contains

  the recited pictures and language. Progenity admits that Exhibits 8 and 22 appear to be print-outs

  of excerpts of Progenity’s website. Except as expressly admitted herein, Progenity denies any and

  all remaining allegations in paragraph 43 of the Complaint.


  44.    On information and belief, Progenity licenses the right to perform the Innatal Prenatal
         Screen to third party laboratories. For example, “a portion of [Progenity’s] tests are
         performed by third-party CLIA certified laboratories.” (Ex. 20 (Excerpt of Progenity, Inc.
         Prospectus, June 2020) at 33.) Progenity enters into contracts with these third-party
         laboratories and the third-party laboratories are subject to contractual obligations. (Id.
         (“These third-party laboratories are subject to contractual obligations[.]”).)

  ANSWER:        Progenity admits that paragraph 44 purports to recite an excerpt from Exhibit 20 to

  the Complaint (Dkt. 1-20). Progenity admits that Exhibit 20 to the Complaint appears to be an

  excerpt from a June 19, 2020 prospectus from Progenity. Except as expressly admitted herein,

  Progenity denies any and all remaining allegations in paragraph 44 of the Complaint


  B.     The Accused Resura Prenatal Test

  45.    On April 2, 2019, Progenity announced the launch of the Resura® Prenatal Test for
         Monogenic Disease, a customizable, non-invasive prenatal test for single gene disorders.
         (See       Ex.       21      (https://investors.progenity.com/news-releases/news-release-
         details/progenity-launches-first-commercially-available-custom-
         designed#:~:text=%C2%AB%20Back-
         ,Progenity%20launches%20first%20commercially%20available%2C%20custom%2Ddesi
         gned%2C%20noninvasive,prenatal%20test%20for%20monogenic%20diseases&text=Pro
         genity%20also%20announces%20improvements%20to,across%20all%20common%20chr
         omosomal%20aneu ploidies).)

  ANSWER:        Progenity admits that it offers the Resura® Prenatal Test for Monogenetic Disease.

  Except as expressly admitted herein, Progenity denies any and all remaining allegations in

  paragraph 45 of the Complaint.




                                                  19
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 20 of 43 PageID #: 1161




  46.     The Resura® Prenatal Test “uses fetal cell-free DNA (cfDNA) extracted from a sample of
          the mother’s blood to test for genetic variants.” (Id.; see also Ex. 30
          (https://www.progenity.com/products/resura#practice) (“The Resura Prenatal Test is a new
          application of cfDNA technology that allows you to detect not only common chromosomal
          diseases, but also rare monogenic diseases caused by variants in a specific gene.”).)

  ANSWER:        Progenity admits that it offers the Resura® Prenatal Test for Monogenetic Disease.

  Progenity admits that paragraph 46 purports to recite excerpts from Exhibits 21 and 30 to the

  Complaint (Dkt. 1-21, 1-30). Except as expressly admitted herein, Progenity denies any and all

  remaining allegations in paragraph 46 of the Complaint.


  47.     The Resura Prenatal Test requires samples containing an agent that inhibits cell lysis. For
          example, Progenity states that “a blood sample—six 10mL Streck DNA Tubes—from the
          pregnant mother (10+ weeks’ gestation) is required for [Resura] prenatal testing.” (Ex. 30
          (https://www.progenity.com/products/resura#practice) (emphases added); see also, Ex. 23
          (https://www.progenity.com/sites/default/files/PG_OCRRequisition_WH-23035-
          01_eform082520.pdf);                                Ex.                                  31
          (https://www.progenity.com/sites/default/files/2018_NSGC%20Poster_Prenatal%20testin
          g%20f or%20monogenic%20disease_FINAL.pdf) (poster presenting research results for
          the Resura Prenatal Test) (“Samples: Blood is collected from pregnant patients at ≥ 10
          weeks gestational age in a Streck BCT® and transported overnight to the Progenity lab.”).)

  ANSWER:        Progenity admits that paragraph 47 purports to recite excerpts from Exhibits 30 and

  31 to the Complaint (Dkt. 1-23; 1-30; 1-31). Progenity denies that Exhibit 23 mentions the

  Resura® Prenatal Test. Progenity lacks sufficient knowledge or information to form a belief as to

  the truth of the remaining allegations of paragraph 47 of the Complaint, and on that basis, denies

  them.


  48.     As described above, samples collected in Streck Cell-Free DNA BCT tubes, including
          blood samples, contain an agent that inhibits cell lysis. (See, e.g., Ex. 25 at 2
          (https://www.streck.com/products/stabilization/cell-free-dna-bct/)        (product
          documentation for the Streck Cell-Free DNA BCT® blood collection tube).)

  ANSWER:        Progenity lacks sufficient knowledge or information to form a belief as to the truth

  of the allegations of paragraph 48 of the Complaint, and on that basis, denies them.



                                                  20
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 21 of 43 PageID #: 1162




  49.    In processing the Resura Prenatal Test, Progenity isolates and sequences cell-free DNA
         from a sample of maternal blood collected in a Streck Cell-Free DNA BCT, and then
         analyzes the isolated fetal cell-free DNA to detect chromosomal abnormalities as shown
         below:




         (Ex. 30 (https://www.progenity.com/products/resura#practice); Ex. 32 at 1
         (https://www.progenity.com/sites/default/files/PG_Resura_ClinicalDataSummarySheet_
         WH-02028-01_022020_FINAL.pdf) (“The Resura® Prenatal Test uses a droplet digital
         PCR system to amplify the region of interest within a gene. Amplification data is compared
         to expected results based on the mother’s genotype and fetal fraction to predict whether the
         fetus is affected or unaffected. . . . The maternal genotype (allele ratio) that serves as a
         baseline will vary depending on the inheritance pattern. The baseline is 0.50 when the
         mother is heterozygous and 0.00 when she is homozygous for the allele of interest. The
         ratio detected in cfDNA will shift from this baseline according to the fetal status (i.e.
         affected or unaffected) and is relative to the fetal fraction.”); Ex. 31
         (https://www.progenity.com/sites/default/files/2018_NSGC%20Poster_Prenatal%20testin
         g%20f or%20monogenic%20disease_FINAL.pdf) (poster presenting research results for
         the Resura Prenatal Test) (“Samples: . . . The tubes are centrifuged to separate the plasma.
         Cell-free DNA is extracted from maternal plasma using an internally developed bead-based
         method. Fetal fraction determination: A portion of the cfDNA is tested in triplicate using
         a NGS method for determination of the total fetal DNA contribution. Fetal genotyping:
         The BIORAD QX200TM Droplet Digital PCR system is used to perform a variant-specific
         probe-based assay. Measurements of the relative abundance of reference and alternate
         alleles are produced, resulting in the cfDNA allele ratio. Data analysis: The total fetal
         DNA contribution, the cfDNA allele ratio, and other run-based data are used to calculate
         the fetal status (affected vs unaffected) and the associated probability.”).)

  ANSWER:       Progenity admits that paragraph 49 purports to recite excerpts from Exhibits 30, 31,

  and 32 to the Complaint (Dkt. 1-30; 1-31; 1-32). Progenity lacks sufficient knowledge or

  information to form a belief as to the truth of the remaining allegations of paragraph 49 of the

  Complaint, and on that basis, denies them.


  50.    On information and belief, Progenity licenses the right to perform the Resura
         Prenatal Test to third party laboratories. For example, “a portion of [Progenity’s] tests are
         performed by third-party CLIA certified laboratories.” (Ex. 20 (Excerpt of Progenity, Inc.
         Prospectus, June 2020) at 33.) Progenity enters into contracts with these third-party


                                                  21
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 22 of 43 PageID #: 1163




         laboratories and the third-party laboratories are subject to contractual obligations. (Id.
         (“These third-party laboratories are subject to contractual obligations[.]”).)

  ANSWER:        Progenity admits that paragraph 50 purports to recite excerpts from Exhibit 20 to

  the Complaint (Dkt. 1-20). Except as expressly admitted herein, Progenity denies any and all

  remaining allegations in paragraph 50 of the Complaint.


  C.     Defendant’s Knowledge Of The Ravgen Patents

  51.    The Patents-in-Suit claim advancements in the genetic testing industry in which Progenity
         actively participates and are widely acclaimed as breakthroughs in genetic testing. On
         information and belief, Progenity has been aware of the Patents-in-Suit and the fact that
         performance of the Progenity’s cell-free DNA tests, including the Innatal and Resura Tests,
         practice the claimed inventions of those patents since at least the launch date of each of the
         infringing products.

  ANSWER:        Denied.


  52.    Progenity has been and is the assignee of a number of patents and patent applications that are
         related to subject matter similar to the Patents-in-Suit and that were filed after the Patents-
         in-Suit were published. On information and belief, in researching the patentability of its own
         patents, Progenity did, or at a minimum should have, become aware of the Patents-in-Suit.

  ANSWER:        Paragraph 52 contains legal conclusions and allegations to which no answer is

  required. Progenity admits that it is the assignee of patents and patent applications. To the extent

  an answer is deemed required and to the extent not admitted, denied.


  53.    Progenity was also aware of the Patents-in-Suit through inter partes review proceedings at
         the Patent Trial and Appeal Board (PTAB).

  ANSWER:        Paragraph 53 contains legal conclusions and allegations to which no answer is

  required. To the extent an answer is deemed required, Progenity avers that the application that

  led to Ravgen’s ’277 Patent (U.S. Patent Application Publication No. 2004/0137470) was cited

  in Case Nos. IPR2021-00280 and IPR2021-00281. Except as expressly admitted herein,

  Progenity denies any and all remaining allegations in paragraph 53 of the Complaint.


                                                   22
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 23 of 43 PageID #: 1164




  54.    Progenity initiated and is a party in Case Nos. IPR2021-00280 and IPR2021-00281 at the
         PTAB.

  ANSWER:        Admitted.


  55.    The petition in each of Case Nos. IPR2021-00280 and IPR2021-00280 included grounds
         asserting the application that lead to Ravgen’s ’277 Patent (U.S. Patent Application
         Publication No. 2004/0137470) as prior art against certain challenged claims. (See
         generally Ex. 37 (Progenity, Inc. v. Natera, Inc., IPR2021-00280, Paper No. 2); Ex. 38
         (Progenity, Inc. v. Natera, Inc., IPR2021-00281, Paper No. 2).) The petitions were filed by
         Progenity on December 18, 2020. (Ex. 37 at 69; Ex. 38 at 69.)

  ANSWER:        Progenity avers that Exhibits 37 and 38 to the Complaint (Dkt. 1-37; 1-38)

  reference the application that led to Ravgen’s ’277 Patent (U.S. Patent Application Publication No.

  2004/0137470). Progenity further admits it filed petitions for Case Nos. IPR2021-00280 and

  IPR2021-00281 on December 18, 2020. Except as expressly admitted herein, Progenity denies

  any and all remaining allegations in paragraph 55 of the Complaint.


  56.    Progenity has advanced substantive arguments regarding the application that lead to
         Ravgen’s ’277 Patent (U.S. Patent Application Publication No. 2004/0137470) in Case
         Nos. IPR 2021-00280 and IPR2021-00281 at the PTAB.

  ANSWER:        Denied.


  57.    Progenity was also aware of the Patents-in-Suit through communications with Dr.
         Dhallan and Ravgen regarding Ravgen’s technology and patent portfolio.

  ANSWER:        Paragraph 57 contains legal conclusions and allegations to which no answer is

  required. To the extent an answer is deemed required, denied.


  58.    On September 23, 2015, Progenity, through Harry Stylli, contacted Dr. Dhallan. (Ex. 33
         (Stylli Emails dated September 23, 2015 through October 5, 2015).) Mr. Stylli stated his
         contact was “long over due.” (Id. at 2.) Mr. Stylli and Dr. Dhallan scheduled a call for
         October 8, 2015, to discuss Ravgen and its technology. (Id. at 1.)

  ANSWER:        Progenity admits that Exhibit 33 attached to the Complaint (Dkt. 1-33) reflects a

  September 23, 2015 email from Mr. Sylli to Dr. Dhallan and that the email chain includes emails

                                                  23
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 24 of 43 PageID #: 1165




  until October 5, 2015. Exhibit 33 speaks for itself. Except as expressly admitted herein, Progenity

  denies any and all remaining allegations in paragraph 58 of the Complaint.


  59.    After the phone call, Mr. Stylli emailed Dr. Dhallan on October 8, 2015, to schedule an in-
         person meeting at Ravgen to continue discussing Ravgen and its technology. (Ex. 34 (Stylli
         Emails dated October 8, 2015 through January 28, 2016).) Mr. Stylli met with Dr. Dhallan in
         person at Ravgen on or around October 15, 2015, to discuss Ravgen and its technology. (Id.
         at 3.)

  ANSWER:        Progenity admits that Exhibit 34 attached to the Complaint (Dkt. 1-34) reflects an

  October 8, 2015 email from Mr. Sylli to Dr. Dhallan and that the email chain includes emails until

  January 28, 2016. Exhibit 34 speaks for itself. Except as expressly admitted herein, Progenity

  denies any and all remaining allegations in paragraph 59 of the Complaint.


  60.    Following the in-person meeting, Mr. Stylli emailed Dr. Dhallan on December 29, 2015.
         (Id. at 2-3.) Mr. Stylli stated that Progenity “concluded that we cannot meet the valuation
         objectives that [Dr. Dhallan] articulated during our meeting.” (Id. at 3.) Mr. Stylli also
         stated that he “greatly respect[ed] [Dr. Dhallan’s] many contributions to the prenatal field
         and admire[d] [Dr. Dhallan’s] vision.” (Id.)

  ANSWER:        Progenity admits that Exhibit 34 attached to the Complaint (Dkt. 1-34) reflects a

  December 29, 2015 email from Mr. Sylli to Dr. Dhallan and that the email chain includes emails

  until January 28, 2016. Exhibit 34 speaks for itself. Except as expressly admitted herein, Progenity

  denies any and all remaining allegations in paragraph 60 of the Complaint.


  61.    Mr. Stylli and Dr. Dhallan discussed continuing their dialogue and spoke on or around
         January 20, 2016, regarding a second in-person meeting. (Id. at 1-2.) Mr. Stylli and Dr.
         Dhallan met in person at Progenity on or around February 18, 2016, and continued their
         discussions of Ravgen and its technology. (Ex. 35 (Stylli Emails dated January 30, 2016
         through February 1, 2016).)

  ANSWER:        Progenity admits that Exhibits 34 and 35 attached to the Complaint (Dkt. 1-34; 1-

  35) reflect email correspondence between Mr. Sylli and Dr. Dhallan. Exhibits 34 and 35 speak for




                                                  24
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 25 of 43 PageID #: 1166




  themselves.     Except as expressly admitted herein, Progenity denies any and all remaining

  allegations in paragraph 60 of the Complaint.


  62.    Despite its knowledge of the Patents-in-Suit and of its infringement of those patents,
         Progenity has continued to willfully infringe the Patents-in-Suit so as to obtain the
         significant benefits of Ravgen’s innovations without paying compensation to Ravgen. For
         example, Progenity has continued to use the claimed methods in their Innatal and Resura
         Tests without a license, and, on information and belief, has generated hundreds of millions
         of dollars in revenue from its infringement. Additionally, after becoming aware of the
         Patents-in-Suit, Progenity proceeded to commercialize the Innatal and Resura Tests built
         on and including the claimed inventions of the Patents-in-Suit without entering into a
         license to the Patents-in-Suit.

  ANSWER:         Denied.


                                               COUNT I

                                 (Infringement Of The ’277 Patent)

  63.    Ravgen incorporates by reference paragraphs 1–62.

  ANSWER:         Progenity incorporates by reference its responses to paragraphs 1-62 as if fully set

  forth herein.

  64.    The ’277 Patent is valid and enforceable.

  ANSWER:         Denied.

  65.    Defendant Progenity has infringed, and continues to infringe, one or more claims of the
         ’277 Patent under 35 U.S.C. § 271, either literally and/or under the doctrine of
         equivalents, by making, using, selling, and/or offering for sale in the United States,
         and/or importing into the United States, products and/or methods encompassed by those
         claims, including Progenity’s Innatal Prenatal Screen and Resura Prenatal Test.

  ANSWER:         Denied.

  66.    As one example, Progenity infringes at least Claim 81 of the ’277 Patent by using the
         Innatal Prenatal Screen. For example, use of the Innatal Prenatal Screen requires using a
         method for preparing a sample for analysis, wherein said method comprises:

         a. isolating free fetal nucleic acid (such as cell-free fetal DNA) from a sample (such as a
            maternal blood sample) (see, e.g., Ex. 22
            (https://www.progenity.com/products/innatal#practice) (“Cell-free DNA (cfDNA) is
            analyzed from a maternal blood sample to assess the pregnancy for common

                                                   25
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 26 of 43 PageID #: 1167




           chromosome aneuploidies, including trisomy 21 (Down syndrome), trisomy 18,
           trisomy 13, and sex chromosome abnormalities.”); see also Ex. 29 at 3 (“Sample
           tubes were shipped directly to Progenity, Inc. for processing and storage . . . . The
           plasma supernatants from 96 samples (including controls) were transferred to deep
           well plates (Arctic White; Bethlehem, PA, USA) for cfDNA isolation . . . . Isolated
           cfDNA samples were eluted from the DynaBeads into a single low-bind 96-well
           polymerase chain reaction (PCR) plate (Eppendorf) for testing.”)),

        b. wherein said sample comprises an agent that inhibits lysis of cells, if cells are present,
           and wherein said agent is selected from the group consisting of membrane stabilizer,
           cross-linker, and cell lysis inhibitor (such as cell-free DNA Streck tubes filled with
           maternal blood) (see, e.g., Ex. 22
           (https://www.progenity.com/products/innatal#practice) (listing under “Specimen
           Type” for the Innatal Prenatal Screen, “[w]hole blood specimens accepted; one 10
           mL Streck tube”); Ex. 29 (“Venous blood (approximately 20 mL) was collected from
           study participants in a cell-free BCT tube (Streck. Omaha, NE, USA).”); Ex. 25 at 2
           (https://www.streck.com/products/stabilization/cell-free-dna-bct/) (describing Streck
           cell-free DNA BCTs as containing a “unique preservative [which] limits the release
           of genomic DNA, allowing isolation of high-quality cell-free DNA” and “specialized
           chemistry” that “limit[s] cell lysis”)).

  ANSWER:      Denied.


  67.   Progenity has infringed, and continues to infringe, one or more claims of the ’277 Patent
        under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by
        using the Innatal Prenatal Screen either itself, through its subsidiaries, and/or by directing
        and/or controlling the performance of the claimed steps by third-party laboratories
        performing the Innatal Prenatal Screen. For example, Progenity uses the Innatal Prenatal
        Screen by collecting and analyzing samples sent to its laboratories for processing. (See,
        e.g., Ex. 8 (https://www.progenity.com/products/innatal#basics) (“Collect your sample:
        Your healthcare provider will take a blood sample from your arm and send it to the
        Progenity laboratory.”).)

  ANSWER:      Denied.

  68.   In addition or in the alternative, Progenity has also induced infringement, and continue to
        induce infringement, of one or more claims of the ’277 Patent under 35 U.S.C. § 271(b).
        Progenity actively, knowingly, and intentionally induces infringement of the ’277 Patent
        by selling or otherwise supplying the Innatal Prenatal Screen with the knowledge and
        intent that third-party laboratories will use the Innatal Prenatal Screen supplied by
        Progenity to infringe the ’277 Patent. Progenity acts with the knowledge and intent to
        encourage and facilitate third-party infringement through the dissemination of the Innatal
        Prenatal Screen and/or the creation and dissemination of supporting materials,
        instructions, product manuals, and/or technical information related to the Innatal Prenatal
        Screen.


                                                  26
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 27 of 43 PageID #: 1168




  ANSWER:      Denied.

  69.   Progenity specifically intends and is aware that the ordinary and customary use of the
        Innatal Prenatal Screen would infringe the ’277 Patent. For example, Progenity sells and
        provides the Innatal Prenatal Screen, which when used in its ordinary and customary
        manner intended and instructed by Progenity, infringes one or more claims of the ’277
        Patent, including at least claim 81. On information and belief, Progenity further provides
        product manuals and other instructional materials that cause its customers and partners to
        operate the Innatal Prenatal Screen for its ordinary and customary use. (See, e.g., Ex. 20
        (Excerpt of Progenity, Inc. Prospectus, June 2020) at 18 (“We undertake efforts to increase
        the awareness and adoption of Innatal [] among laboratories, clinics, clinicians, physicians,
        payors, and patients.”); id. at 33 (“A portion of our tests are performed by third-party
        CLIA certified laboratories. These third-party laboratories are subject to contractual
        obligations[.]”).) Progenity accordingly induces third parties to use Innatal Prenatal
        Screens in their ordinary and customary way to infringe the ’277 Patent, knowing, or at
        least being willfully blind to the fact, that such use constitutes infringement of the ’277
        Patent.

  ANSWER:      Denied.

  70.   In addition or in the alternative, Progenity contributes to the infringement by third parties,
        such as health care providers or laboratories, of one or more claims of the ’277 Patent
        under 35 U.S.C. § 271(c), by making, selling and/or offering for sale in the United States,
        and/or importing into the United States, Innatal Prenatal Screens, knowing that those
        products constitute a material part of the inventions of the ’277 Patent, knowing that
        those products are especially made or adapted to infringe the ’277 Patent, and knowing
        that those products are not staple articles of commerce suitable for substantial non-
        infringing use.

  ANSWER:      Denied.

  71.   As another example, Progenity infringes at least Claim 81 of the ’277 Patent by making,
        selling and/or offering for sale in the United States, and/or importing into the United
        States, the Resura Prenatal Test. For example, use of the Resura Prenatal Test requires
        using a method for preparing a sample for analysis, wherein said method comprises:

        a. isolating free fetal nucleic acid (such as cell-free fetal DNA) from a sample (such as
           a maternal blood sample) (see, e.g., Ex. 21(https://investors.progenity.com/news-
           releases/news-release-details/progenity-launches-first-commercially-available-
           custom-designed#:~:text=%C2%AB%20Back-
           ,Progenity%20launches%20first%20commercially%20available%2C%20custom
           %2Ddesigned%2C%20noninvasive,prenatal%20test%20for%20monogenic%20di
           seases&text=Progenity%20also%20announces%20improvements%20to,across%20all
           %20common%20chromosomal%20aneuploidies) (“The Resura test uses fetal cell-
           free DNA (cfDNA) extracted from a sample of the mother’s blood to test for genetic
           variants.”); Ex. 31
           (https://www.progenity.com/sites/default/files/2018_NSGC%20Poster_Prenatal%

                                                 27
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 28 of 43 PageID #: 1169




           20testing%20for%20monogenic%20disease_FINAL.pdf) (“Cell-free DNA is
           extracted from maternal plasma using an internally developed bead-based method”)),

        b. wherein said sample comprises an agent that inhibits lysis of cells, if cells are present,
           and wherein said agent is selected from the group consisting of membrane stabilizer,
           cross-linker, and cell lysis inhibitor (such as cell-free DNA Streck tubes filled with
           maternal blood) (see, e.g., Ex. 31
           (https://www.progenity.com/sites/default/files/2018_NSGC%20Poster_Prenatal%
           20testing%20for%20monogenic%20disease_FINAL.pdf) (“Blood is collected from
           pregnant patients at ≥ 10 weeks gestational age in a Streck BCT® and transported
           overnight to the Progenity lab.”); Ex. 30
           (https://www.progenity.com/products/resura#practice) (“Step 3: Prenatal Testing:
           A blood sample—six 10mL Streck DNA tubes—from the pregnant mother (10+
           weeks’ gestation) is required for prenatal testing.”); Ex. 25 at 2
           (https://www.streck.com/products/stabilization/cell-free-dna-bct/) (describing Streck
           cell-free DNA BCTs as containing a “unique preservative [which] limits the release
           of genomic DNA, allowing isolation of high-quality cell-free DNA” and “specialized
           chemistry” that “limit[s] cell lysis”)).

  ANSWER:      Denied.

  72.   Progenity has infringed, and continues to infringe, one or more claims of the ’277 Patent
        under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by
        using the Resura Prenatal Test either itself, through its subsidiaries, and/or by directing
        and/or controlling the performance of the claimed steps by third-party laboratories
        performing the Resura Prenatal Test.

  ANSWER:      Denied.

  73.   In addition or in the alternative, Progenity has induced infringement, and continues to
        induce infringement, of one or more claims of the ’277 Patent under 35 U.S.C. § 271(b).
        Progenity actively, knowingly, and intentionally induces infringement of the ’277 Patent
        by selling or otherwise supplying the Resura Prenatal Test with the knowledge and intent
        that third-party laboratories will use the Resura Prenatal Test supplied by Progenity to
        infringe the ’277 Patent. Progenity acts with the knowledge and intent to encourage and
        facilitate third-party infringement through the dissemination of the Resura Prenatal Test
        and/or the creation and dissemination of supporting materials, instructions, product
        manuals, and/or technical information related to the Resura Prenatal Test.

  ANSWER:      Denied.

  74.   Progenity specifically intends and is aware that the ordinary and customary use of the
        Resura Prenatal Test would infringe the ’277 Patent. For example, Progenity sells and
        provides the Resura Prenatal Test, which when used in its ordinary and customary manner
        intended and instructed by Progenity, infringes one or more claims of the ’277 Patent,
        including at least claim 81. On information and belief, Progenity further provides product
        manuals and other instructional materials that cause its customers and partners to operate

                                                 28
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 29 of 43 PageID #: 1170




        the Resura Prenatal Test for its ordinary and customary use. (See, e.g., Ex. 20 (Excerpt of
        Progenity, Inc. Prospectus, June 2020) at 33 (“A portion of our tests are performed by
        third-party CLIA certified laboratories. These third-party laboratories are subject to
        contractual obligations[.]”); Ex. 36 (https://www.progenity.com/draw-locations) (“Your
        healthcare provider may direct you to one of Progenity’s affiliated Patient Service
        Centers to collect your specimen for testing. . . . At your healthcare provider’s office, you
        will receive a Specimen Collection Kit and a Test Requisition Form.”).) Progenity
        accordingly induces third parties to use Resura Prenatal Tests in their ordinary and
        customary way to infringe the ’277 Patent, knowing, or at least being willfully blind to
        the fact, that such use constitutes infringement of the ’277 Patent.

  ANSWER:      Denied.

  75.   In addition or in the alternative, Progenity has contributed to the infringement by third
        parties, such as health care providers or laboratories, and continues to contribute to
        infringement by third parties, of one or more claims of the ’277 Patent under 35 U.S.C. §
        271(c), by making, selling and/or offering for sale in the United States, and/or importing
        into the United States, Resura Prenatal Tests, knowing that those products constitute a
        material part of the inventions of the ’277 Patent, knowing that those products are
        especially made or adapted to infringe the ’277 Patent, and knowing that those products
        are not staple articles of commerce suitable for substantial non-infringing use.

  ANSWER:      Denied.

  76.   Defendant Progenity has had knowledge of and notice of the ’277 Patent and its
        infringement since at least the launch date of each of the infringing products.

  ANSWER:      Denied.

  77.   Progenity’s infringement of the ’277 Patent has been, and continues to be, willful and
        deliberate since at least the launch date of each of the infringing products.

  ANSWER:      Denied.

  78.   Ravgen has been and continues to be damaged by Progenity’s infringement of the ’277
        Patent, and will suffer irreparable injury unless the infringement is enjoined by this
        Court.

  ANSWER:      Denied.

  79.   Defendant’s conduct in infringing the ’277 Patent renders this case exceptional within the
        meaning of 35 U.S.C. § 285.

  ANSWER:      Denied.




                                                 29
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 30 of 43 PageID #: 1171




                                              COUNT II

                                  Infringement Of The ’720 Patent

  80.    Ravgen incorporates by reference paragraphs 1–79.

  ANSWER:         Progenity incorporates by reference its responses to paragraphs 1-79 as if fully set

  forth herein.

  81.    The ’720 Patent is valid and enforceable.

  ANSWER:         Denied.

  82.    Defendant Progenity has infringed, and continues to infringe, one or more claims of the
         ’720 Patent under 35 U.S.C. § 271, either literally and/or under the doctrine of
         equivalents, by making, using, selling, and/or offering for sale in the United States,
         and/or importing into the United States, products and/or methods encompassed by those
         claims, including Progenity’s Innatal Prenatal Screen and Resura Prenatal Test.

  ANSWER:         Denied.

  83.    As one example, Progenity infringes at least claim 1 of the ’720 patent by using the Innatal
         Prenatal Screen. For example, use of the Innatal Prenatal Screen requires using a method
         for detecting a free nucleic acid, wherein said method comprises:

         a. isolating free nucleic acid (such as cell-free DNA) from a non-cellular fraction of a
            sample (such as a maternal blood sample) (see, e.g., Ex. 22
            (https://www.progenity.com/products/innatal#practice) (“Cell-free DNA (cfDNA) is
            analyzed from a maternal blood sample to assess the pregnancy for common
            chromosome aneuploidies, including trisomy 21 (Down syndrome), trisomy 18,
            trisomy 13, and sex chromosome abnormalities.”); see also Ex. 29 at 3 (“Sample
            tubes were shipped directly to Progenity, Inc. for processing and storage . . . . The
            plasma supernatants from 96 samples (including controls) were transferred to deep
            well plates (Arctic White; Bethlehem, PA, USA) for cfDNA isolation . . . . Isolated
            cfDNA samples were eluted from the DynaBeads into a single low-bind 96-well
            polymerase chain reaction (PCR) plate (Eppendorf) for testing.”)),

         b. wherein said sample comprises an agent that inhibits lysis of cells, if cells are
            present, and wherein said agent is selected from the group consisting of membrane
            stabilizer, cross-linker, and cell lysis inhibitor; (such as cell-free DNA Streck tubes
            filled with maternal blood) (see, e.g., Ex. 22 (listing under “Specimen Type” for
            the Innatal Prenatal Screen, “whole blood specimens accepted; one 10 mL Streck
            tube); Ex. 29 (“Venous blood (approximately 20 mL) was collected from study
            participants in a cell-free BCT tube (Streck. Omaha, NE, USA).”); Ex. 25 at 2
            (https://www.streck.com/products/stabilization/cell-free-dna-bct/) (describing
            Streck cell-free DNA BCTs as containing a “unique preservative [which] limits the

                                                   30
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 31 of 43 PageID #: 1172




            release of genomic DNA, allowing isolation of high-quality cell-free DNA” and
            “specialized chemistry” that “limit[s] cell lysis”)),

        c. detecting the presence or absence of the free nucleic acid (Ex. 22
           (https://www.progenity.com/products/innatal#practice) (“The Innatal Prenatal
           Screen utilizes massively parallel sequencing (MPS) across the whole genome. This
           method sequences short fragments of DNA, creating millions of reads that are then
           mapped to the reference genome. The reads are counted to determine whether the
           sample has extra or missing reads from a particular chromosome. . . . Fetal fraction
           is determined for each sample[.]”)).

  ANSWER:       Denied.

  84.   Progenity has infringed, and continues to infringe, one or more claims of the ’720 Patent
        under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by using
        the Innatal Prenatal Screen either itself, through its subsidiaries, and/or by directing and/or
        controlling the performance of the claimed steps by third-party laboratories performing the
        Innatal Prenatal Screen. For example, Progenity uses the Innatal Prenatal Screen by
        collecting and analyzing samples sent to its laboratories for processing. (See, e.g., Ex. 8
        (https://www.progenity.com/products/innatal#basics) (“Collect your sample: Your
        healthcare provider will take a blood sample from your arm and send it to the Progenity
        laboratory.”).)

  ANSWER:       Denied.

  85.   In addition or in the alternative Progenity has also induced infringement, and continues to
        induce infringement, of one or more claims of the ’720 Patent under 35 U.S.C. § 271(b).
        Progenity actively, knowingly, and intentionally induces infringement of the ’720 Patent
        by selling or otherwise supplying the Innatal Prenatal Screen with the knowledge and
        intent that third-party laboratories will use the Innatal Prenatal Screen supplied by
        Progenity to infringe the ’720 Patent. Progenity acts with the knowledge and intent to
        encourage and facilitate third-party infringement through the dissemination of the Innatal
        Prenatal Screen and/or the creation and dissemination of supporting materials,
        instructions, product manuals, and/or technical information related to the Innatal Prenatal
        Screen.

  ANSWER:       Denied.

  86.   Progenity specifically intends and is aware that the ordinary and customary use of the
        Innatal Prenatal Screen would infringe the ’720 Patent. For example, Progenity sells and
        provides the Innatal Prenatal Screen, which when used in its ordinary and customary
        manner intended and instructed by Progenity, infringes one or more claims of the ’720
        Patent, including at least claim 1. On information and belief, Progenity further provides
        product manuals and other instructional materials that cause its customers and partners to
        operate the Innatal Prenatal Screen for its ordinary and customary use. (See, e.g., Ex. 20
        (Excerpt of Progenity, Inc. Prospectus, June 2020) at 18 (“We undertake efforts to increase
        the awareness and adoption of Innatal and Preparent among laboratories, clinics, clinicians,

                                                  31
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 32 of 43 PageID #: 1173




         physicians, payors, and patients.”); id. at 33 (“A portion of our tests are performed by third-
         party CLIA certified laboratories. These third-party laboratories are subject to contractual
         obligations[.]”).) Progenity accordingly induces third parties to use Innatal Prenatal Screens
         in their ordinary and customary way to infringe the ’720 Patent, knowing, or at least being
         willfully blind to the fact, that such use constitutes infringement of the ’720 Patent.

  ANSWER: Progenity admits that paragraph 86 contains a reproduction of an excerpt from
  Exhibit 20 to the Complaint (Dkt. 1-20). Except as expressly admitted herein, Progenity denies
  any and all remaining allegations in paragraph 86 of the Complaint.

  87.    In addition or in the alternative, Progenity contributes to the infringement by third parties,
         such as health care providers or laboratories, of one or more claims of the ’720 Patent
         under 35 U.S.C. § 271(c), by making, selling and/or offering for sale in the United States,
         and/or importing into the United States, Innatal Prenatal Screens, knowing that those
         products constitute a material part of the inventions of the ’720 Patent, knowing that
         those products are especially made or adapted to infringe the ’720 Patent, and knowing
         that those products are not staple articles of commerce suitable for substantial non-
         infringing use.

  ANSWER:       Denied.

  88.    As another example, Progenity infringes at least claim 1 of the ’720 patent by using the
         Resura Prenatal Test. For example, use of the Resura Prenatal Test requires using a
         method for detecting a free nucleic acid, wherein said method comprises:

         a. isolating free fetal nucleic acid (such as cell-free fetal DNA) from a sample (such as
            a maternal blood sample) (see, e.g., Ex. 21 (https://investors.progenity.com/news-
            releases/news-release-details/progenity-launches-first-commercially-available-
            custom-designed#:~:text=%C2%AB%20Back-
            ,Progenity%20launches%20first%20commercially%20available%2C%20custom
            %2Ddesigned%2C%20noninvasive,prenatal%20test%20for%20monogenic%20di
            seases&text=Progenity%20also%20announces%20improvements%20to,across%2
            0all%20common%20chromosomal%20aneuploidies) (“The Resura test uses fetal
            cell-free DNA (cfDNA) extracted from a sample of the mother’s blood to test for
            genetic variants.”); Ex. 31
            (https://www.progenity.com/sites/default/files/2018_NSGC%20Poster_Prenatal%
            20testing%20for%20monogenic%20disease_FINAL.pdf) (“Cell-free DNA is
            extracted from maternal plasma using an internally developed bead-based method”)),

         a.[sic]wherein said sample comprises an agent that inhibits lysis of cells, if cells are
             present, and wherein said agent is selected from the group consisting of membrane
             stabilizer, cross-linker, and cell lysis inhibitor (such as cell-free DNA Streck tubes
             filled with maternal blood) (see, e.g., Ex.32
             (https://www.progenity.com/sites/default/files/2018_NSGC%20Poster_Prenatal%
             20testing%20for%20monogenic%20disease_FINAL.pdf) (“Blood is collected from
             pregnant patients at ≥ 10 weeks gestational age in a Streck BCT® and transported
             overnight to the Progenity lab.”); Ex. 30

                                                   32
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 33 of 43 PageID #: 1174




           (https://www.progenity.com/products/resura#practice) (“Step 3: Prenatal Testing:
           A blood sample—six 10mL Streck DNA tubes—from the pregnant mother (10+
           weeks’ gestation) is required for prenatal testing.”); Ex. 25 at 2
           (https://www.streck.com/products/stabilization/cell-free-dna-bct/) (describing Streck
           cell-free DNA BCTs as containing a “unique preservative [which] limits the release
           of genomic DNA, allowing isolation of high-quality cell-free DNA” and “specialized
           chemistry” that “limit[s] cell lysis”)).

        b. [sic] detecting the presence or absence of the free nucleic acid (Ex. 30
            (https://www.progenity.com/products/resura#practice) (“The test looks for
            common chromosomal diseases along with the specific monogenic disease
            forwhich testing is requested.”); Ex. 31
            (https://www.progenity.com/sites/default/files/2018_NSGC%20Poster_Prenatal
            % 20testing%20for%20monogenic%20disease_FINAL.pdf) (“Data analysis:
            The total fetal DNA contribution, the cfDNA allele ratio, and other run-based
            data are used to calculate the fetal status (affected vs. unaffected) and the
            associated probability.”)).

  ANSWER:      Denied.

  89.   Progenity has infringed, and continues to infringe, one or more claims of the ’720 Patent
        under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by
        using the Resura Prenatal Test either itself, through its subsidiaries, and/or by directing
        and/or controlling the performance of the claimed steps by third-party laboratories
        performing the Resura Prenatal Test.

  ANSWER:      Denied.

  90.   In addition or in the alternative, Progenity has induced infringement, and continues to
        induce infringement, of one or more claims of the ’720 Patent under 35 U.S.C. § 271(b).
        Progenity actively, knowingly, and intentionally induces infringement of the ’720 Patent
        by selling or otherwise supplying the Resura Prenatal Test with the knowledge and intent
        that third-party laboratories will use the Resura Prenatal Test supplied by Progenity to
        infringe the ’720 Patent. Progenity acts with the knowledge and intent to encourage and
        facilitate third-party infringement through the dissemination of the Resura Prenatal Test
        and/or the creation and dissemination of supporting materials, instructions, product
        manuals, and/or technical information related to the Resura Prenatal Test.

  ANSWER:      Denied.

  91.   Progenity specifically intends and is aware that the ordinary and customary use of the
        Resura Prenatal Test would infringe the ’720 Patent. For example, Progenity sells and
        provides the Resura Prenatal Test, which when used in its ordinary and customary manner
        intended and instructed by Progenity, infringes one or more claims of the ’720 Patent,
        including at least claim 1. On information and belief, Progenity further provides product
        manuals and other instructional materials that cause its customers and partners to operate
        the Resura Prenatal Test for its ordinary and customary use. (See, e.g., Ex. 20 (Excerpt of

                                                 33
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 34 of 43 PageID #: 1175




        Progenity, Inc. Prospectus, June 2020) at 33 (“A portion of our tests are performed by
        third-party CLIA certified laboratories. These third-party laboratories are subject to
        contractual obligations[.]”); Ex. 36 (https://www.progenity.com/draw-locations) (“Your
        healthcare provider may direct you to one of Progenity’s affiliated Patient Service
        Centers to collect your specimen for testing. . . . At your healthcare provider’s office, you
        will receive a Specimen Collection Kit and a Test Requisition Form.”).) Progenity
        accordingly induces third parties to use Resura Prenatal Tests in their ordinary and
        customary way to infringe the ’720 Patent, knowing, or at least being willfully blind to
        the fact, that such use constitutes infringement of the ’720 Patent.

  ANSWER:      Denied.

  92.   In addition or in the alternative, Progenity has contributed to the infringement by third
        parties, such as health care providers or laboratories, and continues to contribute to
        infringement by third parties, of one or more claims of the ’720 Patent under 35 U.S.C. §
        271(c), by making, selling and/or offering for sale in the United States, and/or importing
        into the United States, Resura Prenatal Tests, knowing that those products constitute a
        material part of the inventions of the ’720 Patent, knowing that those products are
        especially made or adapted to infringe the ’720 Patent, and knowing that those products
        are not staple articles of commerce suitable for substantial non-infringing use.

  ANSWER:      Denied.

  93.   Defendant Progenity has had knowledge of and notice of the ’720 Patent and its
        infringement since at least the launch date of each of the infringing products.

  ANSWER:      Denied.

  94.   Progenity’s infringement of the ’720 Patent has been, and continues to be, willful and
        deliberate since at least the launch date of each of the infringing products.

  ANSWER:      Denied.

  95.   Ravgen has been and continues to be damaged by Progenity’s infringement of the ’720
        Patent, and will suffer irreparable injury unless the infringement is enjoined by this
        Court.

  ANSWER:      Denied.

  96.   Progenity’s conduct in infringing the ’720 Patent renders this case exceptional within
        the meaning of 35 U.S.C. § 285.

  ANSWER:      Denied.




                                                 34
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 35 of 43 PageID #: 1176




                                       PRAYER FOR RELIEF

          Progenity denies that Ravgen is entitled to any relief whatsoever against Progenity, either

  as requested in Ravgen’s Prayer for Relief or otherwise. Ravgen’s Prayer for Relief should be

  denied in its entirety.


                                       SEPARATE DEFENSES

          Without prejudice to the denials set forth in their Answer, and without admitting any

  allegations of the Complaint not expressly admitted, Progenity asserts the following separate

  defenses to the Complaint without assuming the burden of proof on any such defense that would

  otherwise rest with Ravgen.

                                   FIRST SEPARATE DEFENSE

          The Complaint fails to state a claim upon which relief can be granted.

                                 SECOND SEPARATE DEFENSE

          Progenity has not infringed, is not infringing, and will not infringe, directly or indirectly,

  literally or under the doctrine of equivalents, any valid claim of the Patents-in-Suit.

                                   THIRD SEPARATE DEFENSE

          The claims of the Patents-in-Suit are invalid and/or unenforceable for failure to satisfy the

  requirements of Title 35 of the United States Code, including, without limitation one or more of

  35 U.S.C. §§ 101, 102, 103, and/or 112.

                                  FOURTH SEPARATE DEFENSE

          The Complaint fails to state a claim for exceptional case.

                                   FIFTH SEPARATE DEFENSE

          One or more asserted claims of the Patents-in-Suit are and were limited by amendment, the

  prior art, and/or by the statements made during their prosecution before the U.S. Patent and

                                                   35
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 36 of 43 PageID #: 1177




  Trademark Office such that Ravgen is now estopped and/or otherwise precluded from maintaining

  that such claims of the Patents-in-Suit are of sufficient scope to cover the Accused Tests either

  literally or under the doctrine equivalents.

                                     SIXTH SEPARATE DEFENSE

         Ravgen’s claims against Progenity regarding the Patents-in-Suit are barred, in whole or in

  part, by an equitable estoppel.

                                    SEVENTH SEPARATE DEFENSE

         Ravgen’s claims against Progenity regarding the Patents-in-Suit are barred, in whole or in

  part, by the doctrine of laches.

                                     EIGHTH SEPARATE DEFENSE

         Progenity reserves all defenses, at law or equity, which may now exist or in the future be

  available on discovery and further factual investigation in this case. Progenity further reserves the

  right to supplement and/or amend these defenses.

                                           JURY DEMAND

         Defendant Progenity hereby demands a trial by jury on all issues so triable.




                                                   36
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 37 of 43 PageID #: 1178




                   PROGENITY’S COUNTERCLAIMS AGAINST RAVGEN

         Defendant/Counterclaim Plaintiff Progenity, Inc. (“Progenity”), by and through its

  undersigned attorneys, hereby asserts the following counterclaims against Plaintiff/Counterclaim

  Defendant Ravgen, Inc. (“Ravgen”) for declaratory judgment that the claims of United States

  Patent Nos. 7,727,720 (the “’720 Patent”) and 7,332,277 (the “’277 Patent”) (collectively, the

  “Patents-in-Suit”) are invalid and not infringed.


                                              PARTIES

  1.     Counterclaimant Progenity is a company organized and existing under the laws of the State

         of Delaware, with its principal place of business at 4330 La Jolla Village Drive, Suite 200,

         San Diego, California, 92122.

  2.     On information and belief, Counterclaim Defendant Ravgen is a Delaware corporation with

         its principal place of business at 9241 Rumsey Rd., Columbia, MD 21045.


                                  JURISDICTION AND VENUE

  3.     The Court has subject matter jurisdiction of Progenity’s declaratory judgment counterclaims

         pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

  4.     The Court has personal jurisdiction over Ravgen because Ravgen is a Delaware corporation

         and has consented to jurisdiction in this District by filing its original Complaint in this

         action.

  5.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b) because Ravgen

         is a Delaware corporation and has consented to this venue by filing its original Complaint

         in this action.




                                                  37
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 38 of 43 PageID #: 1179




                                             COUNT I

                      Declaration of Invalidity of U.S. Patent No. 7,727,720

  6.    Progenity realleges and incorporates herein by reference the allegations of each of the

        foregoing paragraphs.

  7.    Ravgen has asserted the ’720 patent against Progenity in the instant action.

  8.    Ravgen has alleged that it is the legal owner by assignment of the ’720 patent.

  9.    Ravgen has alleged and continues to allege that Progenity has directly and indirectly

        infringed and continues to directly and indirectly infringe one or more claims of the ’720

        patent.

  10.   An actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202, has arisen and

        exists between Ravgen and Progenity concerning whether Progenity has infringed and is

        infringing any valid and enforceable claim of the ’720 patent.

  11.   The claims of the ’720 patent are invalid for failure to meet one or more of the provisions

        of the Patent Laws, Title 35 of the United States Code, including without limitation 35

        U.S.C. §§ 101, 102, 103, 112, and/or double patenting.

  12.   Progenity desires a judicial determination of its rights and duties with respect to any alleged

        infringement of the ’720 patent.

  13.   A judicial declaration is necessary and appropriate at this time so that the parties may

        proceed in accordance with their respective rights and duties determined by the Court.




                                                  38
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 39 of 43 PageID #: 1180




                                            COUNT II

                  Declaration of Non-Infringement of U.S. Patent No. 7,727,720

  14.   Progenity realleges and incorporates herein by reference the allegations of each of the

        foregoing paragraphs.

  15.   Ravgen has asserted the ’720 patent against Progenity in the instant action.

  16.   Ravgen has alleged that it is the legal owner by assignment of the ’720 patent.

  17.   Ravgen has alleged and continues to allege that Progenity has directly and indirectly

        infringed and continues to directly and indirectly infringe one or more claims of the ’720

        patent.

  18.   An actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202, has arisen and

        exists between Ravgen and Progenity concerning whether Progenity has infringed and is

        infringing any valid and enforceable claim of the ’720 patent.

  19.   Progenity’s Innatal Prenatal Screen and Resura tests do not infringe any valid and

        enforceable claim of the ’720 patent directly, indirectly, contributorily, by inducement, or

        in any other manner.

  20.    Progenity desires a judicial determination of its rights and duties with respect to any

        alleged infringement of the ’720 patent.

  21.   A judicial declaration is necessary and appropriate at this time so that the parties may

        proceed in accordance with their respective rights and duties determined by the Court.

                                            COUNT III

                      Declaration of Invalidity of U.S. Patent No. 7,332,277

  22.   Progenity realleges and incorporates herein by reference the allegations of each of the

        foregoing paragraphs.

  23.   Ravgen has asserted the ’277 patent against Progenity in the instant action.
                                                   39
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 40 of 43 PageID #: 1181




  24.   Ravgen has alleged that it is the legal owner by assignment of the ’277 patent.

  25.   Ravgen has alleged and continues to allege that Progenity has directly and indirectly

        infringed and continues to directly and indirectly infringe one or more claims of the ’277

        patent.

  26.   An actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202, has arisen and

        exists between Ravgen and Progenity concerning whether Progenity has infringed and is

        infringing any valid and enforceable claim of the ’277 patent.

  27.   The claims of the ’277 patent are invalid for failure to meet one or more of the provisions

        of the Patent Laws, Title 35 of the United States Code, including without limitation 35

        U.S.C. §§ 101, 102, 103, 112, and/or double patenting.

  28.   Progenity desires a judicial determination of its rights and duties with respect to any alleged

        infringement of the ’277 patent.

  29.   A judicial declaration is necessary and appropriate at this time so that the parties may

        proceed in accordance with their respective rights and duties determined by the Court.


                                            COUNT IV

                  Declaration of Non-Infringement of U.S. Patent No. 7,332,277

  30.   Progenity realleges and incorporates herein by reference the allegations of each of the

        foregoing paragraphs.

  31.   Ravgen has asserted the ’277 patent against Progenity in the instant action.

  32.   Ravgen has alleged that it is the legal owner by assignment of the ’277 patent.

  33.   Ravgen has alleged and continues to allege that Progenity has directly and indirectly

        infringed and continues to directly and indirectly infringe one or more claims of the ’277

        patent.

                                                  40
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 41 of 43 PageID #: 1182




  34.    An actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202, has arisen and

         exists between Ravgen and Progenity concerning whether Progenity has infringed and is

         infringing any valid and enforceable claim of the ’277 patent.

  35.    Progenity’s Innatal Prenatal Screen and Resura tests do not infringe any valid and

         enforceable claim of the ’277 patent directly, indirectly, contributorily, by inducement, or

         in any other manner.

  36.     Progenity desires a judicial determination of its rights and duties with respect to any

         alleged infringement of the ’277 patent.

  37.    A judicial declaration is necessary and appropriate at this time so that the parties may

         proceed in accordance with their respective rights and duties determined by the Court.


                                      PRAYER FOR RELIEF

         Wherefore, Progenity requests that the Court enter Judgment in their favor and against

  Ravgen as follows:

         A.      Dismissing all claims against Progenity in Ravgen’s Complaint with prejudice;

         B.      Declaring each of the claims of Patents-in-Suit invalid and not infringed;

         C.      Adjudging that Ravgen is not entitled to any declaratory or injunctive relief or any

  alleged damages for alleged patent infringement by Progenity;

         D.      Adjudging this to be an exceptional case under 35 U.S.C. § 285, and awarding to

  Progenity reasonable attorney’s fees, costs, and expenses; and

         E.      Granting to Progenity any further relief this Court may deem just, proper, or

  equitable.

                                          JURY DEMAND

  Counterclaim Plaintiff Progenity hereby demands a trial by jury on all issues so triable.

                                                    41
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 42 of 43 PageID #: 1183




  Dated: March 23, 2021               WILSON SONSINI GOODRICH & ROSATI, P.C.


                                      By: /s/ Ian R. Liston
                                      Ian R. Liston (#5507)
                                      Jennifer A. Ward (#6476)
                                      222 Delaware Avenue, Suite 800
                                      Wilmington, DE 19801
                                      (302) 304-7600
                                      iliston@wsgr.com

                                      Counsel for Defendant-Counterclaim Plaintiff
                                      Progenity, Inc.




                                        42
Case 1:20-cv-01734-RGA-JLH Document 10 Filed 03/23/21 Page 43 of 43 PageID #: 1184




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 23, 2021, I caused to be electronically filed a true and

  correct copy of the foregoing document with the Clerk of the Court using the CM/ECF system

  which will send notification to all registered counsel.




  Dated: March 23, 2021                          /s/ Ian R. Liston
                                                 Ian R. Liston (#5507)

                                                Counsel for Defendant Progenity. Inc.
